Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 17/002,258 filed on August 26, 2022.

Specification
3.	The title of the invention has been amended as “Display Device with Different Electrodes and Light Emitting Elements”.

Election/Restrictions
4.	Claims 1-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 19-22, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 19-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement w.r.t. distinct device and method inventions, groups (Group I and II) as set forth in the Office action mailed on 12/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Indicating Allowable Subject Matter
5.	Claims 1-22 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a display device comprising:
….
a second insulating layer disposed over the first and second electrodes to completely overlap the first and second electrodes, the second insulating layer exposing the third and fourth electrodes; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 19: the prior art of record alone or in combination neither teaches nor makes obvious a method of fabricating a display device, comprising:
....
forming the second insulating layer completely overlapping each of the first and second electrodes and the first and second intermediate electrodes; and forming the second insulating layer not overlapping the third and fourth electrodes; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a display device/method of fabricating in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1 and 19 are allowable. Since the independent claims 1 and 19 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-18 of the independent claim 1, and the dependent claims 20-22 of the independent claim 19, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1 and 19 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1 and 19 are deemed patentable over the prior art.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819